IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KEVIN OWENS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4597

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed December 4, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Kevin Owens, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Erik D. Kverne, Assistant Attorney General,
Tallahassee; Kenneth S. Steely, General Counsel, Department of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.